DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 12, and claim 7, line 11 the phrase “under the condition of 5 deg. C ~ 60 deg. C” is indefinite because the claim is not clear as to what has a condition of 5 deg. C ~ 60 deg. C.
In claim 1, line 15, and claim 7, line 15 the phrase “allowing the intermediate solution to turn purplish black” is indefinite because it is unclear as to whether the intermediate solution is actually required to turn a purplish black in the process.
In claim 1, line 18, and claim 7, line 17, the phrase “the equivalent concentration of iron” lacks antecedent basis.
In claim 1, line 19, and claim 7, line 18  the phrase “the stabilizing agent of 1:0.1~10” lacks antecedent basis in the claim, and the claim does not establish which components are part of the ratio of 1:0.1~10.
Allowable Subject Matter
No rejection is current made over the prior art, but because the substantial 112(b) rejections above no determination of allowability is presently made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 103145189 teaches a method for preparing potassium ferrate, comprising the following steps: (1) first adding potassium hydroxide into water while stirring, thus forming a saturated solution of potassium hydroxide in the water, slowly adding ferric nitrate, stirring to dissolve the ferric nitrate, adding potassium hypochlorite, then adding a stabilizer, wherein the amount of the stabilizer is 0.2-0.5%; the reaction temperature is 15-45°C; the reaction is carried out at a normal pressure, and a molar ratio between ferric nitrate and potassium hypochlorite is 1.0 : 3.0-6.0; (2) cooling a transparent solution prepared in step (1), then filtering, dissolving the filtered product in a 3-4 mol/1 potassium hydroxide solution, stirring at 4-6°C for 28-32 min (claims 1-5).
US 8961921 teaches a method for producing a ferrate solution by producing a ferrate intermediate material and then combining the intermediate material with a halogen or ozone solution (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/            Primary Examiner, Art Unit 1731